DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The amendments to the specification regarding the title received on May 3, 2022.  These amendments to the title are accepted.
Allowable Subject Matter
3.	Claims 21 and 31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the best prior art found during the examination of the present, Rudolf et al. (U.S. Patent Application Publication # 2019/0268930 A1) teach “methods, systems, and apparatuses for using one or more radio resource allocation regions (RRARs) to preempt transmission of data for a first type of transmission and transmit data for a second type of transmissions.”(Paragraph [0003]), in view of R1-1715409 (“On pre-emption indication for DL multiplexing of URLLC and eMBB” 18-21 September 2017) teach the method of using a bitmap to indicate pre-empted resources within a preemptive indicator (PI) region (Section 2 and 2.3, pages 2-6), fail to disclose: “wherein the PI includes a bitmap, each bit included in the bitmap indicates whether or not a resource group corresponding to the each bit among a plurality of resource groups is used for the transmission, a time resource region of the plurality of resource groups associated with the bitmap belongs to a symbol set, and a size of the symbol set is determined based on a ratio of a first subcarrier spacing applied to the plurality of resource groups associated with the bitmap and a second subcarrier spacing applied to a channel where the second DCI is received.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 22 and 24-30 are also allowed by virtue of their dependency on claim 21.
Regarding claim 31, the best prior art found during the examination of the present, Rudolf et al. (U.S. Patent Application Publication # 2019/0268930 A1) teach “methods, systems, and apparatuses for using one or more radio resource allocation regions (RRARs) to preempt transmission of data for a first type of transmission and transmit data for a second type of transmissions.”(Paragraph [0003]), in view of R1-1715409 (“On pre-emption indication for DL multiplexing of URLLC and eMBB” 18-21 September 2017) teach the method of using a bitmap to indicate pre-empted resources within a preemptive indicator (PI) region (Section 2 and 2.3, pages 2-6), fail to disclose: “the PI includes a bitmap, each bit included in the bitmap indicates whether or not a resource group corresponding to the each bit among a plurality of resource groups is used for the transmission, a time resource region of the plurality of resource groups associated with the bitmap belongs to a symbol set, and a size of the symbol set is determined based on a ratio of a first subcarrier spacing applied to the plurality of resource groups associated with the bitmap and a second subcarrier spacing applied to a channel where the second DCI is received.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 32 and 34-39 are also allowed by virtue of their dependency on claim 31.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Nimbalker et al. (U.S. Patent Application Publication # 2019/0141647 A1) teach “a fixed payload size (excluding CRC and potential reserved bits) of the group-common DCI carrying the downlink pre-emption indication (PI), in the format of a bitmap is used to indicate preempted resources within the semi-statically configured DL reference resource.”(Paragraph [0148])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
May 7, 2022